Case: 15-40680      Document: 00513392599         Page: 1    Date Filed: 02/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 15-40680                                FILED
                                  Summary Calendar                       February 23, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOANN HERMINIA SILVAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:15-CR-58


Before DAVIS, JONES and GRAVES, Circuit Judges.
PER CURIAM: *
       Joann Herminia Silvas pleaded guilty to conspiring to transport an
undocumented alien in the United States for financial gain. She was sentenced
to 15 months of imprisonment, to be followed by three years of supervised
release.    On appeal, she challenges only a special condition of supervised
release that requires her to abstain from alcohol during the term of her
supervision. Silvas argues that the district court plainly erred by imposing the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40680    Document: 00513392599      Page: 2   Date Filed: 02/23/2016


                                 No. 15-40680

special condition without providing an explanation showing that the condition
is reasonably related to the relevant statutory factors of 18 U.S.C. §§ 3553(a)
and 3583(d).
      Because Silvas did not object to the challenged condition of supervised
release in the district court, we review for plain error. See United States v.
Ellis, 720 F.3d 220, 224-25 (5th Cir. 2013). A district court may impose any
condition of supervised release that it deems appropriate as long as the
condition is reasonably related to one of four factors: (1) the nature and
characteristics of the offense and the history and characteristics of the
defendant; (2) deterrence of criminal conduct; (3) protection of the public from
further crimes of the defendant; and (4) the provision of needed educational or
vocational training, medical care, or other correctional treatment. United
States v. Weatherton, 567 F.3d 149, 153 (5th Cir. 2009). Also, the “condition
cannot impose a ‘greater deprivation of liberty than is reasonably necessary,’”
and the condition must be consistent with the policy statements of the
Guidelines. Id. at 153 (quoting § 3583(d)(2)).
      The presentence report detailed facts relating to Silvas’s history of
problems with alcohol and drugs. Silvas has a prior conviction for negligent
homicide as a result of driving under the influence of alcohol, a fact she does
not contest. She also has prior drug-related convictions. Silvas reported that
she consumed alcohol as recently as 2014 and that she had substance abuse
issues dating from her youth. Additionally, Silvas attended a substance abuse
program but did not successfully complete it.
      Although the district court failed to state its reasons for the special
condition of supervised release, see United States v. Salazar, 743 F.3d 445, 451
(5th Cir. 2014), the error does not affect Silvas’s substantial rights.      The
condition is reasonably related to the statutory factors and does not involve a



                                       2
    Case: 15-40680     Document: 00513392599    Page: 3   Date Filed: 02/23/2016


                                 No. 15-40680

greater deprivation of liberty than is reasonably necessary given Silvas’s
history of abusing alcohol and the need to protect the public. See United States
v. Prieto, 801 F.3d 547, 550-53 (5th Cir. 2015); see also United States v. Paul,
274 F.3d 155, 171 (5th Cir. 2001). Silvas has not shown that the alleged error
altered the outcome of the district court proceedings by resulting in the
imposition of an unwarranted condition of supervised release. See Prieto, 801
F.3d at 550-53.
      Moreover, assuming that Silvas could show an effect on her substantial
rights, Silvas does not show that “the degree of the [alleged] error and the
particular facts of [her] case” warrant the exercise of our discretion. Prieto,
801 F.3d at 554 (internal quotation marks and citation omitted).            The
imposition of an alcohol prohibition on a defendant with alcohol and drug-
related criminal history as well as substance abuse history does not result in
“a serious injustice.” Id.
      The judgment of the district court is AFFIRMED.




                                       3